     6:18-cv-02845-DCC       Date Filed 10/21/20     Entry Number 49      Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Flame Spray North America Inc.,  )               C/A No. 6:18-cv-02845-DCC
                                 )
                                 )
                      Plaintiff, )
                                 )
v.                               )               OPINION AND ORDER
                                 )
Kerr Pumps Inc.,                 )
                                 )
                                 )
                      Defendant. )
________________________________ )


       This matter is before the Court on Defendant’s Motion to Amend Answer to State

Counterclaims. ECF No. 41. Plaintiff filed a Response in Opposition, and Defendant filed

a Reply. ECF Nos. 43, 44.

                                     BACKGROUND

       This case arises out of an agreement between the parties pursuant to which

Defendant purchased thousands of plungers for use in manufacturing fracking pumps.

Plaintiff brought suit in this Court on October 19, 2018, alleging that Defendant had failed

to pay for over a million dollars’ worth of plungers. ECF No. 1. In its Answer, Defendant

admitted that it had not paid for a substantial number of the delivered plungers but raised

several affirmative defenses including breach of contract. ECF No. 19. Defendant

specifically asserted that Plaintiff “breached the contract by delivering to Defendant

plungers with coating that cracked when used in frac pumps.” Id. at ¶ 46. On September

19, 2019, the Court entered a Conference and Scheduling Order with a pleading

amendment deadline of November 14, 2019. ECF No. 20. The amendment deadline



                                             1
     6:18-cv-02845-DCC       Date Filed 10/21/20    Entry Number 49      Page 2 of 6




was subsequently extended to January 14, 2020. ECF No. 24. Neither party sought

leave to amend its pleadings within the time allotted.

       On June 1, 2020, Defendant’s expert produced a report stating, inter alia, that none

of the tested plungers had a coating hardness of 1500HV. Plaintiff’s rebuttal expert report

of June 26, 2020, did not contradict this finding. Defendant asserts that the parties

specifically agreed upon, and Defendant paid more for, plungers with a coating hardness

of at least 1500HV. Based on the expert reports, Defendant seeks leave to amend its

answer to add counterclaims for breach of contract and fraud based on the plungers’

failure to meet the agreed-upon specifications. 1

                                   APPLICABLE LAW

Rule 15(a)

       Federal Rule of Civil Procedure 15(a) states that a party may amend its pleading

as a matter of course within 21 days after serving it or 21 days after service of a

responsive pleading or motion. Fed R. Civ. P. 15(a)(1). After that time, a party may

amend its pleading “only with the opposing party’s written consent or the court’s leave.”

Fed. R. Civ. P. 15(a)(2). The Rules provide that the court “should freely give leave when

justice so requires.” Id. Leave to amend under Rule 15(a) “should be denied only when

the amendment would be prejudicial to the opposing party, there has been bad faith on

the part of the moving party, or amendment would be futile.” Matrix Capital Mgmt. Fund,

LP v. BearingPoint, Inc., 576 F.3d 172, 193 (4th Cir. 2009).




       1   No proposed amended answer is attached to the Motion or the Reply. See
generally ECF Nos. 41, 44. However, Defendant describes its proposed counterclaims
in its briefing.
                                             2
     6:18-cv-02845-DCC       Date Filed 10/21/20    Entry Number 49      Page 3 of 6




Rule 16

      A party seeking to amend its pleading after the deadline provided in the scheduling

order must also satisfy the good cause standard of Rule 16. Nourison Rug Corp. v.

Parvizian, 535 F.3d 295, 298 (4th Cir. 2008). “Good cause requires the party seeking

relief [to] show that the deadlines cannot reasonably be met despite the party’s diligence,

and whatever other factors are also considered, the good-cause standard will not be

satisfied if the [district] court concludes that the party seeking relief (or that party’s

attorney) has not acted diligently in compliance with the schedule.”          McMillan v.

Cumberland Cty. Bd. of Educ., 734 F. App’x 836, 846 (4th Cir. 2018) (quoting Cook v.

Howard, 484 F. App’x 805, 815 (4th Cir. 2012)). See also RFT Mgmt. Co. LLC v. Powell,

607 F. App’x 238, 242 (4th Cir. 2015) (“Rule 16(b)’s good cause standard emphasizes

the diligence of the party seeking amendment.”) (quoting O’Connell v. Hyatt Hotels of

P.R., 357 F.3d 152, 155 (1st Cir. 2004)). Consequently, “good cause under Rule 16(b)

exists when evidence supporting the proposed amendment would not have been

discovered in the exercise of reasonable diligence until after the amendment deadline

had passed.” George v. Duke Energy Ret. Cash Balance Plan, 560 F. Supp. 2d 444, 481

(D.S.C. 2008) (citation and internal quotation marks omitted).

                                      DISCUSSION

      As previously noted, Defendant proposes counterclaims for both breach of contract

and fraud. Defendant raised breach of contract as an affirmative defense in its Answer

filed September 19, 2019, as follows:

      Defendant asserts that Plaintiff breached the contract between the parties
      by delivering to Defendant plungers with coating that cracked when used in
      frac pumps, resulting in many of Defendant’s customers refusing to accept


                                            3
     6:18-cv-02845-DCC       Date Filed 10/21/20     Entry Number 49       Page 4 of 6




      plungers manufactured by Plaintiff and refusing to accept fluid ends that
      included plungers manufactured by Plaintiff.

ECF No. 19 at 7.

      It is clear from this affirmative defense that as of the filing of its Answer, Defendant

possessed sufficient factual knowledge to have asserted a breach of contract

counterclaim based on the plungers’ allegedly defective coating. When a party “could

have brought the proposed counterclaims before the deadline and simply chose not to,”

Rule 16(b)’s good cause standard generally is not satisfied. McDevitt v. Wellin, C/A No.

2:13-cv-3595-DCN, 2017 WL 2257420, at *3 (D.S.C. Feb. 1, 2017) (citing George v. Duke

Energy Ret. Cash Balance Plan, 560 F. Supp. 2d 444, 481 (D.S.C. 2008)). See also

McMillan, 734 F. App’x at 846 (finding no good cause where the proposed additional claim

“stem[med] from the same allegations on which [the plaintiff] asserted her other claims”).

      Defendant urges the “vast distinction between (1) claiming that a party is not liable

on a contract because the parts failed to perform and (2) knowing, through expert opinion

procured by both parties, that the parts were manufactured in a false and deceptive

manner.” ECF No. 44 at 5. However, there is no question that the first proposed

counterclaim for breach of contract could have been asserted (and in fact was asserted,

as an affirmative defense) prior to the amendment deadline. The fact that Defendant,

through discovery, has gained additional information about the specifics of that breach

does not justify amendment to include a counterclaim that could have been added before.

Rather, the decision not to raise a breach of contract counterclaim with the available

evidence appears to have been strategic. See McDevitt, 2017 WL 2257420, at *3 (finding

no good cause where it was “clear [defendants] made a strategic decision to forego

amending their counterclaims before the deadline”).

                                             4
     6:18-cv-02845-DCC       Date Filed 10/21/20   Entry Number 49      Page 5 of 6




      Furthermore, as to the fraud counterclaim, Plaintiff convincingly argues that

Defendant was aware of coating hardness values less than 1500HV prior to the

amendment deadline. The parties agree that the coating purchased was the Caboflam

H 654XC and that on March 10, 2017, Plaintiff sent Defendant an email describing the

Caboflam H 654XC as “Extreme High Density, Hardness 1500HV—Technical bulletin not

yet available.” See ECF No. 43-1 at 1. However, on April 10, 2017, Plaintiff sent an email

with the subject line “Technical discussion on plungers” that described the Caboflam H

654XC coating as “exhibit[ing] a constant hardness >76 HRc.” ECF No. 43-2 at 1. Plaintiff

explains in its briefing that a value of 76 HRc is equivalent to approximately 1000HV 2—

significantly less than the allegedly required 1500HV. ECF No. 43 at 2. On June 1, 2017,

Plaintiff delivered a presentation to Defendant on the Caboflam H 654XC-coated

plungers, which stated that inspection and metallurgical analysis had confirmed a

hardness “>1400HV”—again, less than 1500HV.             ECF No. 43-3 at 3.         These

communications demonstrate that Defendant had knowledge of hardness levels less than

1500HV prior to the amendment deadline of January 14, 2020.

      To the extent the proposed fraud counterclaim is based, specifically, on coating

hardness values less than 1500HV, that information had been in Defendant’s possession

for approximately three years prior to the expert report. Defendant was also aware, at

the time of filing its Answer, that the plungers’ failure was caused by a defect in the

thermal coating. ECF No. 19 at 7. Moreover, nothing in the experts’ reports speaks to

any intentional or negligent misrepresentation regarding the quality of the plungers. Such



      2 Defendant does not dispute the accuracy of this conversion in its Reply. Notably,
1000HV is less than the 1200HV allegedly offered to Defendant as a cheaper alternative
during negotiations. See ECF No. 41 at 3.
                                            5
     6:18-cv-02845-DCC        Date Filed 10/21/20   Entry Number 49      Page 6 of 6




claims are derived from the failure of the plungers, the pre-purchase emails of Plaintiff’s

representatives, and the inferences argued by Defendant. In short, Defendant had all the

necessary information at its disposal to make the proposed amendment before the

pleading amendment deadline.

      Because the proposed counterclaims could have been asserted prior to the

amendment deadline, the Court finds no good cause for Defendant’s delay and the Motion

to Amend is denied.

                                     CONCLUSION

      For the reasons set forth above, Defendant’s Motion to Amend Answer to State

Counterclaims [41] is DENIED.

      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
October 21, 2020
Spartanburg, South Carolina




                                            6
